The opinion of the court was delivered by
TAFT, J.
1. The question, whether there was error in the plaintiff’s answer in respect of the defendant’s prominence in society, is not shown by the record. It appears in the tran. script of the trial, and the transcript is referred to for certain purposes, but not for the purpose of showing that exception. Therefore it is not before us and is not considered.
2. The plaintiff was asked upon cross-examination this question, “ Mr. Caldbeck took care of you at times when you were sick,” and the defendant was asked in his examination in chief, “You have stated you have been acquainted with Mr. Eoach for years, were boys together, want to know if you had seen him so that you knew how he looked, how -he appears at times when he was coming out of these spells of intoxication ? ” The plaintiff objected to both questions and the answers were excluded. What the answers would have been, had they been given, is not shown; therefore error does not appear.
3. The Court admitted evidence of the defendant’s pecuniary ability, what property he had, its value, and what incumbrances were on the same, as bearing upon the question of actual damages. Such is the construction we give the bill of exceptions. Upon the subject of actual damages the evidence was inadmissible, and in its admission there was error. As the testimony was not admitted upon the subject of exemplary damages, we have no occasion to pass upon that question.
4. The Court committed no error in rejecting the defendant’s offer of evidence respecting the controversies of the parties *597for some months prior to the assault. The ruling of the Court was as favorable to the defendant as the law permitted. The relations of the parties at the time of the assault, was a proper-subject of inquiry upon the trial, but the details of their past controversies would afford scant light to aid the jury in determining any of the questions then being solved, and would have brought forth, judging from the offers of evidence, a flood of interminable collateral questions, not in the least germane to tlie points in issue between the parties.
5. The Court ¡Dermitted the plaintiff to show that the defendant entered a complaint against the plaintiff in a prosecution for intoxication. In this there was error. We can see no ground upon which that fact was admissible, and public policy requires that the names of informers should not be disclosed.
6. Did the Court err in not complying with the denfendant’s request, that having been -prosecuted criminally for the assault upon the plaintiff, and paid his fine, that fact might be taken into account and considered by the jury in reduction of exemplary damages? This point was ruled against the defendant in Hoadley v. Watson, 45 Vt. 289. And this ruling seems to be required by the principle stated by Wheeler, J., as governing the award of exemplary damages, in Earl v. Tupper, Ibid, 275, viz: “ That the jury, in cases proper for exemplary damages, are to be governed wholly by the malice or wantonness of the defendant, as shown by the conduct they find him liable for in the action, in awarding them.” The same learned judge in Hoadley v. Watson, supra, says: “ Exemplary damages are not given in lieu of punishment.” We are not disposed to overrule Hoadley v. Watson, and therefore hold there was no error in the refusal of the Court to comply with the request, nor in the charge as given. These are all the questions insisted upon.

Judgment reversed, and cause remanded.